Detailed Final Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 15/619,279 (hereinafter also referred to as ‘279 or the instant application), which is a reissue application of U.S. Application No. 13/291,043 (hereinafter also referred to as ‘043 or the parent application), entitled GENERATION AND UTILIZATION OF A DATABASE OF CELL PHONE USAGE EVENTS, now U.S. Patent No. 9,055,407 (hereinafter also referred to as ‘407 or the original patent).1  Application Ser. No. 13/291,043 claims the benefit of Provisional Application No. 61/414,302 filed November 16, 2010 (hereinafter also referred to as ‘302) and Provisional Application No. 61/467,820, filed March 25, 2011 (hereinafter also referred to as ‘820).  

3. Based upon Applicant’s statements as set forth in the instant application and after the
Examiner’s independent review of ‘407 itself and its prosecution history, the Examiner finds no current ongoing litigation involving ‘407.  See Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘407 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.  

4.  The ‘407 patent issued with claims 1-47 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on June 9, 2018 was entered and considered. The preliminary amendment added claim 48.  A supplemental preliminary amendment filed July 30, 2018 was entered.  This amendment added claims 49-66.
A response was filed on September 2, 2021.  The response amended claims 1, 27, 34, 41, 49, 52, 54, 55, 61.
A request for continued examination under 37 CFR 1.114, was filed on January 13, 2022. The accompanying submission amended claims 1, 27, 33-34, 41, 49, 52, 55, 58, 61 and 64.  Claims 54, 60 and 66 were also cancelled.
A response was filed on August 15, 2022.  The submission amended claims 1, 27, 34, 41, 49, 55, and 61.

  	5.  As of the date of this Office Action, the status of the claims is:
Claims 1-3, 5-47, 49-52, 55-58, and 61-64 are pending.
Claims 1-3, 5-47, 49-52, 55-58, and 61-64 are examined.
Claims 1-3, 5-47, 49-52, 55-58, and 61-64 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Applicant is claiming benefit to US Application Ser. No. 13/291,043 which claims the benefit of Provisional Application No. 61/414,302 filed November 16, 2010 (herein after also referred to as ‘302) and Provisional Application No. 61/467,820, filed March 25, 2011 (hereinafter also referred to as ‘820).2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is before March 16, 2013, the Pre-AIA  provisions rather than AIA  First Inventor to File (“ALA-FITF”) provisions apply thereto. See also paragraph 1, supra.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV). Following an independent review of the claims in view of the specification herein, it was found that Patent Owner did not provide definitions related to claim terms with reasonable clarity, deliberateness and precision.
   
B. Claim Interpretation Under 35 U.S.C. § 112 (6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Corresponding structure:
Claims 41-47 recite various “means” with functional language.  In accord with col. 5, lines 26-40 of the specification, the functional components “are performed by different combinations of one or more processors, memories (databases), other devices and the program of instructions.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8. Claims 1-3, 5-47, 49-52, 55-58, and 61-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites:
identify usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips, wherein the computing device differentiates between driver-initiated data usage and device-initiated background process data usage, wherein the usage event data includes the driver-initiated data usage and excludes the device-initiated background process data usage, and wherein the usage event data includes a streaming event that occurred on a first portable electronic device during a first driving trip of the driving trips;
(Bold emphasis of 8/15/2022 amendment.)
The response relies on col. 16, lines 19-30, i.e.: 
Embodiments also further differentiate data usage between various applications. In addition, embodiments differentiate and keep track of data usage associated with driver initiated applications/sessions versus date usage associated with applications/sessions initiated by a background process/service. It is common to have a number of background processes, services, or sessions in portable electronic devices and smart devices. Therefore, embodiments described herein use the data generated and associated with the additional sources to determine the applications or services the driver interacted with while the driver was driving, and not the device initiated processes or services, although such data can also be collected and utilized for other purposes.

See also col. 2, lines 48-54 and col. 7, lines 9-62:

…The event data includes phone calls (sent, received, responded to and duration), text and other forms (SMS, MMS, etc.) of messages (sent, received, and responded to), emails (sent, received and responded to), applications (accessed, used, duration, etc.), and other usage information, including usage associated with third party sources (web, social media, etc.),…

and

As noted above, mobile phone/cell phone usage events are represented by a combination of different types of data that is then filtered based on the driving context, and perhaps other preferences, to determine if certain usage events represent risk events. ….

…

 As noted above, the other data associated with usage data can be collected from a wide variety of sources. The additional information can be exact, extrapolated or estimated based on time and date relationships to one or more cell phone usage events, and can include data related to distance/mileage, location, school zones, construction zones and other areas of interest, as well as speed, posted speed limit, day light, type of road (e.g. straight, curvy, etc.), weather, traffic, or any other characteristics which may impact the safety of a driver operating a motor vehicle.

… In a particular embodiment the cell phone usage data is presented for each cell phone usage event, including phone calls (sent, received and duration of the phone call), text messages (sent, received and responded), emails, instant messages, status updates to a social networking site, postings to a website, or the sending of messages via a social networking site or via the messaging system provided by a website.


Finally, see col. 14, line 58-15, line 53:

…In embodiments, usage information from other sources can be combined with the limited data usage information associated with call detail records to develop an enhanced level of detail regarding the driver's activities.

….These additional sources include, but are not limited to, applications running in the driver's portable electronic device, applications running in a remote network location, applications running in the cell phone carrier's server, websites visited by the driver, and other sources that currently exist or are yet to be developed. The information from these additional sources can be obtained by accessing logs associated with the additional sources, examining the data and traffic associated with the additional sources, using an API to query and access the data associated with the additional sources, or by examining reports and other statistics associated with the additional sources.

In embodiments, the additional sources include social networking sites or applications associated with social networking sites. Popular social networking sites include the FACEBOOK website, the TWITTER website, the MYSPACE website, the LINKEDIN website, among others. Hence, rather than merely indicating that a driver used 10 MBs during a day, embodiments can indicate that 2 MBs were used for visiting the FACEBOOK website, 3 MBs were used while browsing other websites, 2 MBs were used for reading and sending email, and 3 MBs were used for streaming music. Similarly, time can be used in place of data usage, e.g., the driver spent 15 minutes surfing a website, spent 10 minutes reading FACEBOOK updates, etc.

As indicated above, the driving context is used to determine which data usage events occurred during a driving trip. Data usage events that were started prior to a driving trip may also be scored differently than events that were started during the driving trip. For instance, the driver may begin music streaming prior to a driving trip, with the music streaming continuing over the duration of the driving trip without further driver input or interaction. On the other hand, if the driver's action of beginning the music streaming during the driving trip would have required the driver to interact with the portable electronic device while driving, a considerably greater degree of driving risk might be indicated. Likewise, even if the driver started the music streaming prior to driving, if the user then accesses the streaming service over and over again while driving, such as to change songs, indicate songs the driver likes or dislikes (a feature available with the PANDORA streaming service), to change channel, etc., the streaming activity could be very risky.
Therefore, the specification describes a device which differentiates between driver-initiated data usage and device-initiated background process data usage of one or more portable electronic devices.  The device further identifies, from the driver-initiated data usage, usage event data corresponding to driver-initiated data usage of the one or more portable electronic devices that occurred during the driving trips, and the usage event data may include streaming events that occurred on a portable electronic device during the driving trips.3 However this is not what is claimed.  Note the claim does not recite the streaming event thereof as part of the driver-initiated data usage.  The claim only recites claims usage event data includes driver-initiated data usage4 and claim usage data also includes a streaming event.
 Similar language is also recited in claims 27, 34, 41, 49, 55 and 61.

  9.  Claims 1-3, 5-47, 49-52, 55-58, and 61-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “”without further driver input or interaction” in line 21. There is insufficient antecedent basis for this limitation in the claim.5  This applies to similar language in claims 27, 34 and 41. 
Claim 49 recites “identify usage event data that includes the driver-initiated data usage and excludes the device-initiated background process data usage, wherein the usage event data includes streaming data usage that occurred on the portable electronic device during the driving trip;” and then “determine that streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip,”.   However, it is unclear whether the streaming data usage and the identified driver-initiated data usage as now claimed are one and the same?  This applies to similar language in claims 55 and 61.6

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10 .  Claims 1-3, 5-47, 49-52, 55-58 and 61-64 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al (US Patent Application Publication 2011/0063099 hereinafter also referred to as ‘099) in view of the col. 16, lines 22-25 of the specification, Keohane et al. (US Patent Application Publication 2007/0026850, hereinafter also referred to as ‘850), Guba et al. (US Patent Application Publication 2011/0009107, hereinafter also referred to as ‘107) and Pantoja et al (US Patent Application Publication 2011/0264246, hereinafter also referred to as ‘246). 7
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	See ‘099 in its entirety.

Claim 1
A non-transitory computer readable medium having instructions embodied thereon for creating a set of distracted driving events from [one or more] driving trips, the instructions comprising instructions that, in response to being executed by a computing device, cause the computing device to:
	
See ‘099 at, e.g., paragraphs 3, 10-12, 19, 50, 72-75 and Figures 3-5 and 7.

determine, based on driving trip data from one or more data sources, [one or more] driving trips for a plurality of drivers of one or more vehicles;

	See prior discussion and ‘099 at, e.g., Figures 1-2, elements 32 and 50, paragraphs 5-6, 16, 25, 70-71, 119 and 138, i.e. drive time and/or reporting predetermined distance interval, teens, employees, valet drivers and/or fleet vehicle drivers, multiple vehicles belonging to parents, employer, valet service owner, and/or fleet vehicle owner.
	identify usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips,

See prior discussion and ‘099 at, e.g., Fig. 4B and paragraphs 52 and 70-75 and the following discussion, esp. of usage event data.
wherein the computing device differentiates between driver-initiated data usage and device-initiated background process data usage, wherein the usage event data includes the driver-initiated data usage and excludes the device-initiated background process data usage, and

See prior discussion and ‘099 at, e.g., Fig. 4B and paragraphs 52 and 70-75, paragraphs 17, 27, 29, 31, 36, 40, 43, 46, 53  and the following discussion of usage event data. Therefore, and as best understood8, since the ‘099 reference differentiates/detects usage data with regard to “on the phone” or direct interaction with the OCD, it is an initial position that ‘099 teaches its computing device differentiates driver-initiated data usage of the OCD from other data usage of the OCD device for the determination of “OCD usage”, and thereby, the OCD usage event data includes driver-initiated data usage and excludes such other data usage. 
Alternatively, since, as evidenced by col. 16, lines 22-25 of  specification that “[i]t is common to have a number of background processes, services, or sessions in portable electronic devices and smart devices”, background process data usage is common in mobile electronic devices  and the ‘OCD of ‘099 is such a mobile electronic device, it would be obvious to one of ordinary skill that the ‘099 computing device differentiates between driver-initiated data usage/usage event data corresponding to “on the phone”/direct usage and device-initiated background process data usage, and includes the driver-initiated data usage/usage event data and excludes the device-initiated background process data usage since ‘099 explicitly describes the desire to detect driver OCD/”on the phone” usage and the data usage of background processes does not represent driver OCD/”on the phone” usage.   
wherein the usage event data includes a streaming event that occurred on a first portable electronic device during a first driving trip of the driving trips;

See prior discussion and ‘099 at, e.g., Fig. 4B and paragraphs 48-50, 52-53 and 70-75. Therefore, ‘009 describes identifying occupant communication device (OCD) usage events during a trip/one trip/first trip/predetermined distance interval.  The OCD 54 may include any number of communication devices that use a wireless protocol. For example, one such wireless protocol may include Bluetooth™.  The OCD 54 may use any protocol that is generally situated to facilitate wireless communication. The OCD 54 may be a phone, a text messaging device, a music generating device (such as a phone that plays MP3 songs) whereby all of such items use the Bluetooth™ protocol to communicate.  The occupant makes various selections directly with the OCD 54 by inputting data or selecting switches/buttons on the OCD 54 to perform a particular function (e.g., place phone call, dial a particular number, adjust volume, turn on/off OCD 54, enter text or any other foreseeable operation generally performed by the particular OCD 54. Such inputting data and selecting of buttons on the ‘099 OCD is a distraction to the driver.  The claim as now amended defines the usage event data as data usage events including a streaming event. While ‘099 defines OCD usage event data as cell phone usage events, e.g. text messaging and voice phone calls, and any other foreseeable operation generally performed by the particular OCD 54, ‘099 does not explicitly define the usage event data as data usage events including a streaming event.  However, see ‘850 at, e.g., paragraphs 5-6 and ‘107 at, e.g., paragraphs 3-4, 7-8, 76 and 117 which describe other foreseeable operations generally performed by/accessed from the particular OCD 54 (i.e. cell phone functionality/usage/events) such as video streaming and email as also being unsafe/distracting and in need of control, management, monitoring and/or audit of use in addition to functionalities such as text and voice calls.  Therefore, to also determine/log/identify data usage events include a streaming event, e.g. video streaming, as taught by ‘850 and ‘107, when determining/logging OCD usage of ‘099 would be obvious to one of ordinary skill in the art in view of the predictable result that such would further determine/develop safe-undistracted/unsafe-distracted usage/behavior/patterns of a driver.
determine, based on the [one or more] driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;

	See prior discussion and ‘909 at, e.g., Figs. 4A, 4C-4H and 7 and paragraphs 53 and 69-116.  
filter the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the [one or more] driving trips due to the data usage of the one or more portable electronic devices;

See prior discussion and ‘099 at, e.g., Figure 7 and paragraph 52, last sentence and the ensuing discussion. 
determine that the streaming event started prior to the first driving trip and continued during the first driving trip 

See prior discussion and ‘099 at, e.g., Figs. 2-3 and paragraphs 61-62, Fig. 4A-B and paragraphs 25 and 51-53 and 70-81.  The prior art combination teaches that once the vehicle is started, the driver of the vehicle is identified and performance is monitored.  The prior art combination also teaches that the vehicle speed is monitored and recorded (as Vs).  The prior art combination teaches that when the vehicle starts moving (Vs>0), time is recorded, as Drive_Timer, until the vehicle is not moving (Vs=0).  The prior art combination further teaches monitoring and recording (OCD_USAGE) use of a driver’s OCD (occupant communication device, i.e. phone/portable electronic device) and monitoring and recording (PAIR_STATUS) of the pairing of the OCD/APIM (i.e. whether the driver is directly using/interacting with the OCD or not).  The prior art combination teaches monitoring the speed of the vehicle, Vs, and driver OCD use, OCD_USAGE, so that when the vehicle is moving and the driver is using the OCD (Vs > 0 and OCD_STATUS >0), time is recorded, as OCD_Timer, until either the vehicle stops moving or the OCD usage stops (Vs =0 or OCD_STATUS=0).  The prior art combination teaches using such recorded OCD usage time and the drive/trip time to determine the OCD usage for the trip, i.e. OCD usage=OCD_Timer/Drive_Timer. The prior art combination teaches assigning (see also following discussion of claim 1) the highest rating/least risk in the OCD usage category to the identified driver not using the OCD at all (OCD_Timer =0) or to using the OCD when the vehicle is not moving (Drive_ Timer=0).
Therefore, since the prior art combination teaches monitoring/recording usage of OCD and vehicle speed after vehicle start, timing of drive trip only when there is detected vehicle movement (i.e. Vs>0), timing of OCD usage only when there is both detected OCD usage and vehicle movement (i.e. Vs and OCD_STATUS >0), not timing when either there is no usage or movement detected (i.e. Vs and/or OCD_STATUS=0), and using OCD usage when the vehicle is not moving as a assignable category of OCD usage, it is the initial position that the prior art teaches monitoring/recording/determining OCD usage when there is no movement, (i.e. when Vs=0, i.e. before or after the drive/trip), at the same time as movement begins and continues (i.e. concurrent with Vs becoming >0 until Vs =0), while the vehicle is already moving and continues moving (i.e. after  Vs becomes >0 until Vs=0).  In other words, the prior art combination teaches determining a streaming event/OCD usage starting prior to the driving trip/movement and continuing during the driving trip.  Alternatively, it would be obvious to one of ordinary skill that the prior art combination determines a streaming event/OCD event starting prior to the vehicle movement/driving trip as well as continuing during the first driving trip (i.e. when Vs/Drive_Timer =0 and OCD_USAGE >0, and continuing during the movement/driving trip, i.e. Vs/Drive_Timer >0 and OCD_USAGE/OCD_Timer >0), in order to monitor performance after the starting of the vehicle, to determine whether to start/continue the OCD_Timer and to properly assign ratings to OCD usage categories, i.e. identified driver not using the OCD at all (OCD_Timer =0) or using the OCD when the vehicle is not moving (Drive_ Timer=0) as desired by the prior art combination.  
determine that the streaming event…during the first driving trip without further driver input or interaction with the first portable electronic device; 

As discussed above, monitoring and recording (PAIR_STATUS) of the pairing of the OCD/APIM (i.e. whether the driver is directly using/interacting with the OCD or not).  The prior art combination teaches monitoring the speed of the vehicle (Vs) and the OCD/APIM usage/pairing (OCD_Pair/PAIR_STATUS) so that when the vehicle is moving and the OCD is not paired (which is indicative of direct interaction with OCD when there is OCD usage), time is recorded, as Pair_Timer, until either the vehicle stops moving or the lack of pairing stops, i.e. pairing begins, (Vs =0 or no pairing=0).  The prior art combination teaches using such recorded Pair_Timer time and the drive/trip time to determine the Pair usage for the trip, i.e. Pair usage=1-Pair_Timer/Drive_Timer. The prior art combination additionally teaches assigning (see also  the prior and following discussion of claim 1), in the phone usage category, a lower rating when the driver is not paired while the vehicle is moving )(i.e. no pairing and Vs >0, i.e. indicative of the secondary driver using the buttons directly on the OCD while driving), higher ratings if paired for short periods of time while driving the vehicle at slower speeds or paired for longer periods of time while driving the vehicle and the highest rating when paired the entire time the vehicle is moving.  
Therefore, since the prior art combination additionally teaches monitoring/recording of the lack of OCD/AIPM pairing (i.e. driver input or interaction with the first portable electronic device ), timing of Pair usage only when there is detected both no pairing and vehicle movement, (i.e. Vs and no pair >0), not timing when either pair usage or movement is detected/determined, (i.e. Vs and/or no pair=0), and using Pair usage as a factor in the category of OCD usage, it is the initial position that the prior art teaches monitoring/recording/determining pair usage when there is no movement, (i.e. when Vs=0, i.e. before or after the drive/trip), at the same time as movement begins and continues (i.e. concurrent with Vs becoming >0 until Vs =0), while the vehicle is already moving and continues moving (i.e. after  Vs becomes >0 until Vs=0).  In other words, the prior art combination teaches determining the driver input or interaction with the OCD during the streaming event/OCD usage, e.g. prior to the driving trip/movement and during the driving trip. Alternatively, it would be obvious to one of ordinary skill that the prior art combination determines no further driver input or interaction with the OCD during the driving trip, i.e. when Vs/Drive_Timer >0 and Pair usage>0, in order to monitor performance after the starting of the vehicle, to determine whether to start/continue the Pair_Timer and properly assign ratings to OCD usage categories, i.e. identified driver not paired at all (Pair Timer=0) or paired the entire time (Pair_ Timer=1) as desired by the prior art combination.  
assign to the streaming event a lower driving risk than [a situation in which the streaming event had been determined to start]a driving risk assigned to a streaming event that started during the first driving trip in response to driver interaction with the first portable electronic device;

See discussion above, the prior art combination teaches assigning the highest rating in OCD usage to no OCD use at all during a trip (i.e. OCD_STATUS=0 when Vs>0 ) or to use of the OCD when the vehicle is not moving (i.e. OCD_STATUS >0 when Vs=0).  The prior art combination also teaches giving a lower rating when the driver is using the OCD without pairing while driving the vehicle (i.e. no pair/direct interaction >0, Vs>0), higher ratings if the driver uses the OCD paired with the APIM for short periods of time while driving the vehicle at slower speeds (i.e. no pair/direct interaction >0, pair t==short, Vs>0, speed==slow), a higher rating if the OCD is paired to the APIM for longer periods of time (i.e. no pair/direct interaction >0, pair t=longer, Vs>0), and the highest rating to OCD/APIM pairing the entire time the vehicle is moving (i.e. no pair/direct interaction =0 when Vs>0), see e, g. ‘099 again, i.e. “[0075] The OCD usage portion when reported out to the driver is intended to assign a lower rating when the secondary driver is using the OCD 54 while driving the vehicle. The secondary driver can achieve higher ratings if he/she uses the OCD 54 via the APIM 50 for short periods of time while driving the vehicle at slower speeds. The highest rating in the OCD usage category would correspond to the secondary driver not using the OCD 54 at all, or to using the OCD 54 when the vehicle is not moving.” and “[0080] The pair usage portion when reported out to the driver is intended to assign a lower rating when the secondary driver does not have his/her OCD 54 paired to the APIM 50 and while the vehicle is moving. Such a condition may be indicative of the secondary driver using the buttons directly on the OCD 54 to communicate while driving the vehicle as opposed to using the voice control option and/or switches associated with the APIM 50 to enable communication. As noted above, it may be preferable to have the secondary driver use the voice control option or switching option via the APIM 50 to communicate with the OCD 54 as opposed to using buttons directly on the OCD 54.” and “[0081] The secondary driver can achieve higher ratings if he/she pairs his/her OCD 54 to the APIM 50 for longer periods of time while driving the vehicle. The highest rating in the phone usage category would correspond to the secondary driver having the OCD 54 being paired to the APIM the entire time the vehicle is moving.”
Therefore, since the prior art combination teaches assigning a rating to behavior/habits which are monitored/detected as including no direct interaction and/or no OCD usage while the vehicle is moving (i.e. no pair/direct interaction =0 and/or OCD_USAGE=0 when Vs>0) which is higher (safer/less risky) than a rating assigned to behavior/habits which are monitored/detected as including OCD usage occurring/beginning when/while the vehicle is moving/during the trip (i.e. when Vs becomes or is >0 and the OCD is not paired with the AIPM, i.e.no pair/direct interaction>0 the entire time), it is an initial position that the prior art teaches assigning a lower driving risk/highest rating to OCD usage/streaming event involving no direct interaction during movement/a trip than a situation in which a OCD usage/streaming event included interaction with the first portable electronic device during movement/a first driving trip. In other words, the prior art combination teaches assigning to the usage/streaming event a lower driving risk than a situation in which the streaming event had been determined to start during the driving trip in response to driver interaction with the first portable electronic device.  Alternatively, it would be obvious to one of ordinary skill that the prior art combination assigns to the OCD/streaming event a lower driving risk than  a situation in which the OCD/streaming event had been determined to start during the first driving trip in response to driver interaction with the first portable electronic device in order to assigning a higher rating to safer/lower risk driving habits as desired by the prior art combination.   
aggregate data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated set of distracted driving events for the plurality of drivers; and	

See prior discussion and ‘099 at, e.g., Fig. 7 and paragraphs 18, 57 and 135 which teach aggregating data from the set of distracted driving events for the one or more drivers, i.e. teens, employees, valet drivers, and/or fleet vehicle drivers, in order to encourage and give points/rewards for safer/good driving habits.  ‘099 does not aggregate events for a plurality of such drivers.  See however ‘246 at, e.g.,  Leaderboards, Fig. 11, paragraphs 28-29, 60-61, 68, and 72 which teach encouraging/incentivizing/rewarding safe/good mobile device usage/driving behavior not only with regard to one driver but also with regard to a plurality of drivers by aggregating data from the set of distracted driving events for a plurality of drivers as a game or a competition (e.g. Leaderboard).  To aggregate in an aggregated set as taught by ‘246 the distracted driving events for a plurality of teen drivers, employees, valet drivers, an/or fleet vehicle drivers as taught by ‘099 would be obvious to one of ordinary skill in the art in view of the predictable result that such would further encourage/incentivize/reward safer/good driving habits. 
take one or more actions based on the aggregated set of distracted driving events.
See prior discussion of ‘099 at, e.g., paragraphs 18 and 57 and ‘246 at, e.g., Fig. 1, Leaderboards, Awards/Achievements, Fig. 11, and paragraphs 28-29, 60-61, 68 and 72.

Claim 2
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes one or more of 
a phone call placed, 
a phone call received, 
a phone call duration, 
a text message sent, 
a text message received, 
a text message response, 
an email sent, 
an email received, and 
an email response.
	
See prior discussion and ‘099 at, e.g., paragraphs 48-53, Figure 7, last row, column labelled “Phone Status”.

Claim 3
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes a text message received, and 
	
See ‘099 at, e.g., paragraphs 48-50.  While ‘099 describes texting functionality and entering/creating texts and any other foreseeable operation generally performed by the particular OCD 54,  it does not explicitly describe receiving a text.  However, see, e.g., ‘107 at, e.g., paragraph 117 and ‘246 at, e.g., paragraph 58.  Therefore, to also include usage event data regarding a text message received as taught by ‘107 and ‘246, when determining/logging OCD usage of ‘099 would be obvious to one of ordinary skill in the art in view of the predictable result that such would provide monitoring of any other foreseeable operation generally performed by the particular OCD which is potentially distracting.
wherein the instructions to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to exclude the text message received from the set of distracted driving events.
	
	See prior discussion and ‘099 at, e.g., Figure 7 and paragraphs 70-75, 133-134 and 52, i.e. OCD usage only included in set of distracted driving events upon correlation to various potential collision events .
	
Claim 5
The non-transitory computer readable medium as recited in claim 1, wherein the usage event data includes a text message received, 
wherein the context data includes risky driving behavior data, and 
wherein the instructions to filter comprises instruction that, in response to being executed by the computing device, cause the computing device to include the text message received if the risky behavior data occurs within a predetermined time of the text message being received.

See prior discussion of claim 3 and ‘099 at, e.g., Figure 7 and paragraphs 69-75, 104-116 and 136 and ‘850, e.g.,  at paragraph 6 (distraction when looking at phone).  The prior art teaches the usage event data identified including a text message received, the context data including various potential collision events and time correlation thereof.

Claim 6
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on telemetry data for the one or more vehicles from the one or more [electronic] data sources.

	See prior discussion and ‘099 at, e.g., Fig. 1, paragraphs 22, 40-41, 46, 48, 116, 130 and 136 which describe the context data including a location, i.e. lane position, highway or city.  ‘099 however does not describe such location being determined based on telemetry data for the vehicle from the one or more data sources.  See however ‘246 at, e.g., Fig. 1, GPS Location, and 25, 54-55, 59, 63, 64 and 78.  See also discussion of claim 7. Therefore, to also provide location data determined on telemetry data for the one or more vehicles from one or more data sources, e.g. an on-board navigation/GPS system, as taught by ‘246 when monitoring the speed/distance, lane departure and/or driver impairment of ‘099 would be obvious to one of ordinary skill in the art in view of the predictable result that such would provide enhanced location data which would further determine/develop safe-undistracted/unsafe-distracted usage/behavior/patterns of a driver.

Claim 7
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on telemetry data for the one or more portable devices from the one or more [electronic] data sources.

	See prior discussion, esp. of claim 6 and ‘246 at, e.g., Fig. 1, GPS Location, paragraphs 25, 54-55, 59, 63, 64 and 78.  Therefore, to also provide location data determined on telemetry data for the one or more portable devices from one or more data sources, e.g. a mobile device  on-board navigation/GPS system, as taught by ‘246, when monitoring the speed/distance, lane departure and/or driver impairment of ‘099 would be obvious to one of ordinary skill in the art in view of the predictable result that such would provide enhanced location data which would further determine/develop safe-undistracted/unsafe-distracted usage/behavior/patterns of a driver.

Claim 8
The non-transitory computer readable medium as recited in claim 1, wherein the context data includes a location, and wherein the location is determined based on 
a time and a date for one or more usage events of the one or more portable electronic devices among the usage event data, 
an approximate speed of the one or more vehicles at the time of the one or more usage events, and 
environmental data associated with the one or more vehicles at the time of the one or more usage events.

See prior discussion of claims 6-7 and ‘099 at, e.g.,  Fig. 1, paragraphs 70-73, 92-100, 41-44, and 47.  The environmental data includes views of exterior vehicle/lane deviation and/or vehicle interior.9  

Claim 9
The non-transitory computer readable medium as recited in claim 1, wherein the one or more data sources include one or more manually entered data sets comprising an indication of one or more of 
an operation, 
a location, or 
a movement of the one or more vehicles.

	See prior discussion and ‘099 at, e.g., paragraphs 16,  23 (manual key insertion/ignition operation), 25 (predetermined driving interval input via one or more interfaces), 27 (programming max speed), and 138.10 
 
Claim 10
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: 
display the aggregated set of distracted driving events.

See prior discussion of claim 1, last three lines, ‘099 at, e.g., paragraphs 121-122, the discussion of claim 11 below and ‘246 at, e.g., Figs 2A (Game Theory), 8A-B and 11 and paragraphs 29, 45, 61, 68 and 72.  

Claim 11
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to:
compare the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events; and
display the comparative set of distracted driving events.
	See prior discussion of claim 1, last three lines and ‘099 at, e.g., paragraphs 18, 26, 55, 63, 121-122, and 135-136 and ‘246 at, e.g., Figs 2A (Game Theory) and 11 and paragraphs 29, 45, 61, 68 and 72.

Claim 12
The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to send an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

See prior discussion of claim 1, last line and ‘099 at, e.g., paragraphs 26, 37-38, 55-56, 63, 66 and 135.11
 
Claim 13
The non-transitory computer readable medium as recited in claim 12, wherein the alert comprises one or more from the group consisting of
an email, 
a text message, 
a voice message, 
a phone call and 
an instant message.

	See prior discussion of claim 12 and ‘090 at, e.g., paragraphs 55, 63, 122 and 135-136.12  

Claim 14
The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to issue a message to the one or more drivers based on the set of distracted driving events.

	See prior discussion of claims 12-13 and claim 1, last three lines and ‘099 at, e.g., paragraphs 21, 26, 34-35, 37, 63, 122, and 135, e.g. an audible message.13  

Claim 15

The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by  the computing device, cause the computing device to reward the one or more drivers based on the set of distracted driving events.

See prior discussion of claim 1, last three lines, ‘099 at, e.g., paragraphs18, 57, 124, and ‘246 at, e.g., Figs 2A (Game Theory), 8A-B and 11 and paragraphs 29, 45, 61, 68 and 72.  

Claim 16
The non-transitory computer readable medium as recited in claim 1, wherein the instructions further comprise instructions that, in response to being executed by the computing device, cause the computing device to: 
identify a driver among the one or more drivers; and
	
See prior discussion and ‘099 at, e.g., paragraph 23.14  
identify a vehicle among the one or more vehicles driven by the driver during a driving trip.

See prior discussion and ‘099 at, e.g., paragraph 138.15  

Claim 17
The non-transitory computer readable medium as recited in claim 16, wherein the instructions that cause the computing device to identify the driver comprise instructions that, in response to being executed by the computing device, cause the computing device to identify the driver by at least 
a name, 
a portable electronic device, or 
an identification.

See prior discussion of claim 16, i.e. identification as secondary driver.

Claim 18
The non-transitory computer readable medium as recited in claim 1, wherein the instructions [further] to take one or more actions comprise instructions that, in response to being executed by the computing device, cause the computing device to identify a set of portable electronic device usage metrics from the usage event data for the one or more drivers during the driving trips.

See ‘099 at, e.g., Fig. 6, element 358, and paragraphs 16-17, 27, 48, 52-53, 121-123 and 133-134.

Claim 19
The non-transitory computer readable medium as recited in claim 18, wherein the set of portable electronic device usage metrics include
a percent of total time spent using the one or more portable electronic devices, 
a total number of usage events per the [one or more] driving trips, and 
a total number of usage events per a given time period or a given distance driven during the [one or more] driving trips.

See ‘099 at, e.g., Figs. 6 and 7, element 358, and paragraphs 16-17, 25, 52-53, 55-57, 70-75, 104-123 121-123 and 133-136. 

Claim 20 

The non-transitory computer readable medium as recited in claim 1, wherein the instructions that cause the computing device to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to assign a risk factor and a score to one or more usage events among the usage event data.

See prior discussion  of claim 1, last three lines and ‘099 at, e.g., paragraphs 30-31, 57, i.e. low rating/high risk, high rating/low risk, score/points, awards based on number of points.16  

Claim 21

The non-transitory computer readable medium as recited in claim 1, wherein the context data acquired from the one or more data sources includes an identification of an application or a service accessed by the one or more portable electronic devices.

See prior discussion of claims 6-7, e.g., GPS service, Bluetooth, onboard navigation system and ‘099 at, e.g., Fig. 4c and paragraphs 48-53 and 76-81, e.g. APIM.17 

Claim 22

The non-transitory computer readable medium as recited in claim 21, wherein the context data acquired from the one or more data sources includes one or more of 
a bandwidth consumed in association with the application or the service,
an amount of time spent using the application or the service, and 
an action associated with the application or the service.
See prior discussion of claim 21.18  

Claim 23
The non-transitory computer readable medium as recited in claim 21, wherein the application or service accessed by the one or more portable electronic devices includes
an application or service running on the portable electronic device and
an application or service running in a remote network location.

See prior discussion of claims 6-7, e.g., GPS service, Bluetooth, onboard navigation system. 

Claim 24

The non-transitory computer readable medium as recited in claim 1, wherein the context data acquired from the one or more data sources includes an identification of a website accessed by the one or more portable electronic devices.

See prior discussion of claim 7, e.g. GPS, and ‘099 at, e.g., paragraphs 57 and 47, e.g. vehicle interior data indicates/identifies awarded selection activity/lighting scheme redeemed directly at vehicle awarded by website, i.e. SYNC-MY-RIDE™, accessed by the device.   

Claim 25
The non-transitory computer readable medium as recited in claim 24, wherein the context data acquired from the one or more data sources includes one or more of 
bandwidth consumed in association with the website,
an amount of time spent using the website, and 
an action associated with the website.

See prior discussion of claim 24, e.g. a safe/unsafe driving behavior action.
 
Claim 26

The non-transitory computer readable medium as recited in claim 1, wherein the instructions that cause the computing device to filter comprise instructions that, in response to being executed by the computing device, cause the computing device to filter the usage event data based on a user preference.

See prior discussion of claim 9, e.g. paragraphs 26 and 27, i.e. set/user preferred speed and distance filtering.

Claim 27
A system for identifying when one or more drivers could be distracted by one or more portable electronic devices used by the one or more drivers while driving one or more vehicles, the system comprising:

See prior discussion of the preamble of claim 1 and Figures 1-2 of ‘099.  
a database configured to store driving trip data, usage data associated with the one or more portable electronic devices, and context data; and
one or more computing devices configured to:

See prior discussion of the preamble of claim 1 and ‘099 at, e.g., Figs. 1-2, and paragraphs 19, 70-75, and 104-116 (Note the language “records” in paragraphs 70-75 and 104-116).
filter the driving trip data, the usage data, and the context data in the database to determine [one or more] driving trips for a plurality of drivers based on the driving trip data,
identify data usage events in the usage [event] data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips,
determine one or more driving contexts for the one or more drivers of the plurality of drivers based at least in part on the context data, and
create a set of distracted driving events for [the] one or more drivers that occurred during the [one or more] driving trips due to data usage of the one or more portable electronic devices,
wherein the one or more computing devices differentiate between driver-initiated data usage and device-initiated background process data usage, wherein the data usage events include driver-initiated data usage and exclude device-initiated background process data usage, and
wherein the data usage events include a streaming event that occurred on a first portable device during a first driving trip of the driving trips; 
determine that the streaming event started prior to the first driving trip and continued during the first driving trip without further driver input or interaction with the first portable electronic device; 
assign to the streaming event a lower driving risk than [a situation in which the streaming event had been determined to start ] driving risk assigned to a streaming event that started during the first driving trip in response to driver interaction with the first portable electronic device;
aggregate data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated data set of distracted driving events for the plurality of drivers, and
take one or more actions based on the aggregated set of distracted driving events.

See prior discussion of the instructions/configuring on lines 5 et seq of claim 1. 

Claim 28

The system as recited in claim 27, further comprising: one or more displays configured to display at least a portion of the set of distracted driving events.

See prior discussion of the instructions/configuring of claims 10-11.

Claim 29

The system as recited in claim 28, wherein: the one or more displays are further configured to display the aggregated set of distracted driving events.

See prior discussion of the instructions/configuring of claims 10-11. 

Claim 30

The system as recited in claim 28, wherein: the one or more computing devices are further configured to compare the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events, and
the one or more displays are further configured to display the comparative set of distracted driving events.

See prior discussion of the instructions/configuring of claims 10-11.

Claim 31

The system as recited in claim 27, wherein the one or more actions include sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

See prior discussion of the instructions/configuring of claim 12.

Claim 32   

The system as recited in claim 27, wherein the one or more actions include issuing a message to the one or more drivers based on the set of distracted driving events.

See prior discussion of the instructions of claim 14 for similar actions/functions.

Claim 33   

The system as recited in claim 27, wherein the one or more actions include identifying a set of portable device usage metrics from the usage [event] data for the one or more drivers during the [one or more] driving trips.

See prior discussion of the instructions/configuring of claim 18.

Claim 34 

A method for creating a set of distracted driving events from [one or more] driving trips by a computing system comprising one or more computing devices, the method comprising:
determining, by the computing system, based on driving trip data from one or more data sources, [one or more] driving trips for a plurality of drivers of one or more vehicles;
identifying, by the computing system, usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips,
wherein the computing system differentiates between driver-initiated data usage and device-initiated background process data usage, wherein the usage event data includes driver-initiated data usage and excludes device-initiated background process data usage, and
wherein the usage event data includes a streaming event that occurred on a first portable electronic during a first driving trip of the driving trips;
determining, by the computing system, based on the [one or more] driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;
filtering, by the computing system, the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the [one or more] driving trips due to the data usage of the one or more portable electronic devices,
determining the streaming event started prior to the first driving trip and continued during the first driving trip without further driver input or interaction with the first portable electronic device;
 assigning to the streaming event a lower driving risk a [situation in which the streaming event had been determined to start] driving risk assigned to a streaming event that started during the first driving trip in response to driver interaction with the first portable electronic device;
aggregating, by the computing system, data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated set of distracted driving events for the plurality of drivers; and
taking, by the computing system, one or more actions based on the aggregated set of distracted driving events.

See prior discussion of the instructions/steps of claim 1.

 
Claim 35 

The method as recited in claim 34, further comprising: displaying, on a display, at least a portion of the set of distracted driving events. 

See prior discussion of the instructions/steps of claims 10-11.

Claim 36  

The method as recited in claim 35, further comprising: displaying, on a display, the aggregated set of distracted driving events. 

See prior discussion of the instruction/steps of claims 10-11.
Claim 37 

The method as recited in claim 35, further comprising: 
comparing the set of distracted driving events for a driver among the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events; and 
displaying the comparative set of distracted driving events. 

See prior discussion of the instructions/steps of claims 10-11.


Claim 38 

The method as recited in claim 34, wherein taking the one or more actions comprises sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events. 

See prior discussion of the instructions/steps of claim 12.


Claim 39 

The method as recited in claim 34, wherein taking the one or more actions comprises issuing a message to the one or more drivers based on the set of distracted driving events. 

See prior discussion of the instructions/steps of claim 14.


Claim 40 

The method as recited in claim 34, wherein taking the one or more actions comprises identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the [one or more] driving trips.   

See prior discussion of the instructions/steps of claim 18.

Claim 41

A system for creating a set of distracted driving events from [one or more] driving trips, the system comprising:
means for determining, based on driving trip data from one or more data sources, [one or more] driving trips for a plurality of drivers of one or more vehicles;
means for identifying usage event data of one or more portable electronic devices, the usage event data corresponding to data usage of the one or more portable electronic devices that occurred during the [one or more] driving trips, 
wherein the system differentiates between driver-initiated data usage and
device-initiated background process data usage, wherein the usage event data includes driver-initiated data usage and excludes device-initiated background process data usage, and
wherein the usage event data includes a streaming event that occurred on a first portable electronic during a first driving trip of the driving trips;
means for determining, based on the [one or more] driving trips and context data acquired from the one or more data sources, one or more driving contexts for one or more drivers of the plurality of drivers;
means for filtering the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the [one or more] driving trips due to the data usage of the one or more portable electronic devices; 
means for determining the streaming event started prior to the first driving trip and continued during the first driving trip without further driver input or interaction with the first potable electronic device;
means for assigning to the streaming event a lower driving risk than a [situation in which the streaming event had been determined to start] driving risk assigned to a streaming event that started during the first driving trip in response to driver interaction with the first portable electronic device;
means for aggregating data from the set of distracted driving events for the one or more drivers [to generate] in an aggregated set of distracted driving events for the plurality of drivers; and 
means for taking one or more actions based on the aggregated set of distracted driving events.

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion of the instructions/structures/configuring of claims 1 and 27.
 
Claim 42

The system as recited in claim 41, further comprising:
means for displaying at least a portion of the set of distracted driving events.	

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion of the instructions/structures/configuring of claims 41 and 28.

Claim 43   

The system as recited in claim 42, further comprising:
means for displaying comprises means for displaying the aggregated set of distracted driving events.	

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion the instructions/structures/configuring of claims 41-42 and 29.

Claim 44

The system as recited in claim 42, further comprising:
means for comparing the set of distracted driving events for the one or more drivers to the aggregated set of distracted driving events to create a comparative set of distracted driving events,
wherein the means for displaying comprises means for displaying the comparative set of distracted driving events.

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion the instructions/structures/configuring of claims 41-42 and 30.

Claim 45
The system as recited in claim 41, wherein the means for taking one or more actions comprises means for sending an alert to one or more recipients in response to one or more triggers associated with the set of distracted driving events.

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion the instructions/structures/configuring of claims 41 and 31.

Claim 46
The system as recited in claim 41, wherein the means for taking one or more actions comprises means for issuing a message to the one or more drivers based on the set of distracted driving events.

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion the instructions/structures/configuring of claims 41and 32.

Claim 47

The system as recited in claim 41, wherein the means for taking one or more actions comprises means for identifying a set of portable device usage metrics from the usage event data for the one or more drivers during the [one or more] driving trips.

See Claim Language Interpretation section above, paragraph 19 of ‘099 and the prior discussion the instructions/structures/configuring of claims 41 and 33.

Claim 49
A non-transitory computer readable medium having instructions embodied thereon that, in response to being executed by a computing device, cause the computing device to:
	determine a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;
	

	See the prior discussion of similar instructions of claims 1, 6 and 7, esp. ‘099 at, e.g., paragraphs 70-71 and ‘246 at, e.g., Fig. 2A, Trips, Starts, Stops, and paragraphs 54-55.
differentiate between driver-initiated data usage and device-initiated background process data usage;
identify usage event data that includes the driver-initiated data usage and excludes the device-initiated background process data usage, wherein the usage event data includes streaming data usage that occurred on the portable electronic device during the driving trip;

	See the prior discussion of similar instructions of claim 1, lines 7-13.

determine that streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip [and did not start before the driving trip]; and
	
	See the prior discussion of similar instructions of claim 1, lines 23-25, esp. paragraphs 51-53 and 70-81 and Figure 7 of ‘099.
perform one or more actions based at least in part on the determination that the  streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip, wherein the streaming data usage that started in response to driver interaction with the portable electronic device in the vehicle between the start and stop time of the driving trip is assigned a higher driving risk than a [situation in which the] driving risk assigned to streaming data usage [had been determined to start] that started before the driving trip and continued during the driving trip without further driver input or interaction with the portable electronic device.

See prior discussion of similar instructions of claim 1, lines 14-25.  It is noted however that this claim does not require a determination that the streaming data occurred before the driving trip and continued during the trip without further driver input or interaction with the portable device.  Further note that ‘099, esp. paragraphs 51-53 and 70-81 of ‘099, clearly teaches assigning the highest rating/lowest risk to a situation with no direct interaction with the OCD whether the vehicle is moving or not, i.e. higher than a rating/risk assigned to OCD usage without pairing/with inactive pairing, e.g. direct action with OCD during usage, during vehicle movement.
Claim 50
The non-transitory computer readable medium as recited in claim 49, wherein the one or more actions comprise sending an alert to one or more recipients.

	See prior discussion of similar instructions of claims 12-13.
Claim 51
The non-transitory computer readable medium as recited in claim 49, wherein the one or more actions comprise generating a reward.

See prior discussion of similar instructions of claim 15.
	
Claim 52
The non-transitory computer readable medium as recited in claim 49, wherein
determining that the streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by the driver.
	
	See prior discussion of instructions of claim 49 and ‘099 at, e.g., paragraphs 51-53, 70-81, 117-122, 133-134, 136 and 57 and Fig. 5, i.e. the OCD usage, pair usage and drive time are logged/stored for making subsequent report determinations associated with a website, e.g. SYNC-MY-RIDE, visited by the driver.  

Claim 55
 	A method performed by a computing system comprising one or more computing devices, the method comprising:
determining a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic in the vehicle;
differentiating between driver-initiated data usage and device-initiated background process data usage;
identifying usage event data that includes the driver-initiated data usage and excludes the device-initiated background process data usage, wherein the usage event data includes streaming data usage that occurred on the portable electronic device during the driving trip;
determining that the streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip; and
	performing one or more actions based at least in part on the determination that the  streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip, 
wherein the streaming data usage that started in response to driver interaction with the portable electronic device in the vehicle between the start and stop time of the driving trip is assigned a higher driving risk than a [situation in which the] driving risk assigned to streaming data usage [had been determined to start] that started before the driving trip and continued during the driving trip without further driver input or interaction with the portable electronic device.

	
See prior discussion of the instructions/steps of claim 49.
Claim 56
The method as recited in claim 55, wherein the one or more actions comprise sending an alert to one or more recipients.

	See prior discussion of the instructions/steps of claim 50.


Claim 57
The method as recited in claim 55, wherein the one or more actions comprise generating a reward.

See prior discussion of the instructions/steps of claim 51.
Claim 58
The method as recited in claim 55, wherein 
determining that the streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip  comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by the driver.

	See prior discussion of the instructions/steps of claim 52.
Claim 61
A system comprising one or more computing devices configured to:
determine a start time and a stop time for a driving trip for a vehicle based at least in part on telematics data generated by the vehicle or a portable electronic device of a driver in the vehicle;
differentiating between driver-initiated data usage and device-initiated background process data usage;
identifying usage event data that includes the driver-initiated data usage and excludes the device-initiated background process data usage, wherein the usage event data includes streaming data usage that occurred on the portable electronic device during the driving trip;
determining that the streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip; and
	performing one or more actions based at least in part on the determination that the  streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip, 
wherein the streaming data usage that [did not start before] started in response to driver interaction with the portable electronic device in the vehicle between the start and stop time of the driving trip is assigned a higher driving risk than a [situation in which the] driving risk assigned to streaming data usage [had been determined to start] that started before the driving trip and continued during the driving trip without further driver input or interaction with the portable electronic device.

See prior discussion of the instructions/configuring of claim 49 and paragraph 19 of ‘099.

Claim 62 	

The system as recited in claim 61, wherein the one or more actions comprise sending an alert to one or more recipients.

See prior discussion of the instructions/configuring of claim 50.

Claim 63   
The system as recited in claim 61, wherein the one or more actions comprise generating a reward.

See prior discussion of the instructions/configuring of claim 51.

Claim 64    
The system as recited in claim 61, wherein 
determining that the streaming data usage started in response to driver interaction with the portable electronic device in the vehicle between the start time and the stop time of the driving trip comprises accessing a log associated with an application on the portable electronic device, an application at a remote network location, or a website visited by the driver.

See prior discussion of the instructions/configuring of claim 52.

Response to Arguments
	The remarks filed 8/15/2022 have been considered in their entirety.  The remarks on pages 10-13 and 16-21 regarding non-art related issues have been considered. See paragraphs 8-9 with regard to issues raised by the language added to the independent claims.  
The remarks on pages 13-16 with regard to the prior art have been considered.  Specifically:
1) Patent Owner asserts Miller generally discourages monitoring occupant communication device ("OCD") usage unless the vehicle is moving. (See paragraph [0133] (“The intent is not to show OCD usage when the vehicle is not traveling (or moving) so as not to penalize the secondary driver.”) The state diagram of Fig. 4B shows that the system can only move from "Wait" state 132 to "Monitor OCD Usage" state 134 if velocity Vs > 0.
However, Paragraph 0133, as discussed during the interview, discusses the intent not to show OCD usage when the vehicle is not traveling to the secondary driver, it does not teach not monitoring of such information.  Furthermore, in a prior paragraph 0075, it is provided:
The OCD usage portion when reported out to the driver is intended to assign a lower rating when the secondary driver is using the OCD 54 while driving the vehicle. The secondary driver can achieve higher ratings if he/she uses the OCD 54 via the APIM 50 for short periods of time while driving the vehicle at slower speeds. The highest rating in the OCD usage category would correspond to the secondary driver not using the OCD 54 at all, or to using the OCD 54 when the vehicle is not moving.
(Emphasis added.)
Therefore, at the very least Miller suggests monitoring use of the OCD 54 when the vehicle is not moving as well as moving in order to determine the appropriate rating assignment.  
Continuing, and as discussed in detail in paragraph 9, Figure 4B teaches monitoring the speed of the vehicle, Vs, and driver OCD use, OCD_USAGE, i.e. state 132, so that when the vehicle is moving and the driver is using the OCD (Vs > 0 and OCD_STATUS >0), the time that there is both OCD Usage and movement is monitored and recorded, as OCD_Timer, i.e. state 134, until either the vehicle stops moving or the OCD usage stops (Vs =0 or OCD_STATUS=0). See paragraphs 73 and 74.  Therefore the assertion the state diagram of Fig. 4B shows that the system can only move from "Wait" state 132 to "Monitor OCD Usage" state 134 if velocity Vs > 0 is a best incomplete, i.e. OCD_STATUS must be > 0 also.  
2) Patent Owner also asserts Miller does not distinguish in any meaningful way between usage events that begin before the vehicle starts moving and continue thereafter, and usage events that begin after the vehicle starts moving, nor does it suggest any reason for making such a distinction.  As discussed above in 1, see, e.g., paragraphs 73-75. 
3) Patent Owner further asserts that regardless of whether Miller's system is capable at some level of monitoring general "OCD usage" prior to a driving trip and during a driving trip, the proposed combination of references does not provide any teaching or suggestion to determine that a streaming event started prior to the first driving trip and continued during the first driving trip without further driver input or interaction and to assign to that streaming event a lower driving risk than if the streaming event had been determined to start during the first driving trip in response to driver interaction with the first portable electronic device.
Specifically, Keohane and Guba do no more than briefly mention anything that could be considered a streaming event. Neither of these references teaches or even hints at distinguishing between streaming events that started prior to the driving trip and events that did not. Pantoja, for its part, mentions software that "prevents web browsing and running other non-navigation-related cell phone applications while the cell phone is in a moving vehicle" and states that "[t]he SafeCell application logs when and where its restricted 'in transit’ mode is suspended" and "the particular cell phone usage that occurs during these periods." (Paragraphs [0013], [0060].) However, mere detection of whether cell phone usage occurs during such periods does not teach or suggest the claimed arrangement.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Attention is again invited to, e.g., pages 14-22 above.
4) Patent Owner then asserts the proposed combination of Miller, Keohane, Guba, and Pantoja fails to teach or suggest the language:
wherein the computing device differentiates between driver-initiated data usage and device-initiated background process data usage, wherein the usage event data includes the driver-initiated data usage and excludes the device-initiated background process data usage...
 
in claim 1 and similar language in claims 27, 34, and 41 
However see the discussion of the applied combination with regard to such language in paragraph 10 above.  Note also the discussion of this added language in paragraphs 8-9. 
5) Finally, Patent Owner asserts for reasons similar to those stated above (i.e. 1)-4)) regarding independent Claims 1, 27, 34, and 41, the proposed combination of Miller with Keohane, Guba, and Pantoja fails to teach or suggest the above-cited language of claims 49, 55, and 61.  Accordingly, attention is reinvited to the discussion of 1)-4) above.
    						Conclusion
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,055,407 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        	 
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 704 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.  Furthermore, note the November 24, 2020 amendment to page 1, after the Title, last two lines. Also note ‘407, col. 15, lines 7-53 and paragraphs 36-38 of only ‘820 . 
        3 The specification further describes using the data generated and associated with the additional sources, i.e. sources determinant of driving/contexts, to determine/filter the applications or services the driver interacted with while the driver was driving, and not using the device initiated processes or services data.
        4  Claim 1 also sets forth filtering the usage event data based on the one or more driving contexts to create a set of distracted driving events for the one or more drivers that occurred during the driving trips due to the data usage [that of the usage event data], not “driver-initiated data usage”, of the one or more portable electronic devices.
        5 As noted above in paragraph 8, usage event data being/consisting of driver-initiated data usage nor the streaming event being driver-initiated or part of the driver-initiated data usage is not claimed in lines 1-20.  
        
        
        6 See footnote 5.
        7 Bold italicized underlining  and bracketing denote 8/15/2022 amendments.
        8 See paragraphs 8-9 above. 
        9 Note also ‘246 at, e.g., paragraphs 28 and 60.
        10 Note also ‘246 at, e.g., Figs. 3 and 5, paragraphs 30, 64, 67, 69 and the discussion of claims 6-7.
        11 Note also ‘246 at, e.g., Fig 1, “Cell phone laws”, Fig. 4, and paragraphs 26, 28, 30, 59, 60-61, 63, 65 and 73, e.g., a location of a cell phone restriction triggers an alert, i.e. download.
        12 Note also ‘246 at, e.g., paragraphs 30 and 57.
        13 Note ‘246 at, e.g., Figs. 8A-B and 11 and paragraphs 30, 70 and 72.
        14  Note ‘246 at, e.g., Figs 2A (Devices/Users, Device ID) and 11 and paragraphs 29-30, 59, 61, 63, 68 and 74. 
        15 Note also ‘246 at, e.g., Figs 2A (Devices/Users, Device ID), paragraphs 57-58, 63-64 and 76.
        16Note also ‘246 at, e.g., Figs, 8A-B and 11 and paragraphs 28-29, 60-61, 68 and 70, e.g. risk factor of cell phone rules adherence/safe behavior or cell phone rules non-adherence/unsafe behavior, score/points added/points deducted. 
        17 Note also ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., GPS service, Bluetooth, onboard navigation system.
        18 Again note ‘246 at, e.g., Fig. 1 (GPS Location), and paragraphs 25, 55-57, 64, 73, e.g., action: current location, hands-free calling, voice control.